Citation Nr: 1215119	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Canton-Potsdam Hospital in Potsdam, New York, from April 26, 2009 to April 27, 2009.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 5, 1966 to August 22, 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination of the VA Medical Center (VAMC) in Albany, New York, wherein reimbursement or payment by VA of the cost of unauthorized medical services provided from April 26, 2009 to April 27, 2009, by a non-VA medical facility, Canton-Potsdam Hospital in Potsdam, New York, was denied.  During the course of the appeal, the Veteran's claim was permanently transferred to the VAMC in Canandaigua, New York, and that VAMC now has jurisdiction over the claim on appeal.  

In December 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  On April 25, 2009, the Veteran was admitted to the Canton-Potsdam Hospital for uncontrolled atrial fibrillation.  

2.  From April 26, 2009 to April 27, 2009, the Veteran remained in the intensive care unit (ICU) of the Canton-Potsdam Hospital.  

3.  The Veteran sought treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  

4.  The claim for payment or reimbursement of the medical care beyond the initial emergency evaluation and treatment on April 25, 2009, was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for an unauthorized medical expenses incurred at the Canton-Potsdam Hospital in Potsdam, New York, from April 26, 2009 to April 27, 2009, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

II.  Decision  

The Veteran presented to the Canton-Potsdam Hospital on April 25, 2009, with complaints of chest pressure, weakness, lightheadedness, shortness of breath, and diaphoresis after working in a camper.  He reported experiencing a similar episode in the past, as well as having heart disease, hypertension, and high cholesterol.  The Veteran underwent an initial assessment, which included the placement of a cardiac monitor, pulse oximeter, and intravenous (IV) line insertion for infused medication.  Additionally, a 12-lead electrocardiogram (EKG) was performed with one repeat EKG, and blood was drawn for laboratory testing purposes.  Thereafter, the Veteran was admitted to the intensive care unit, level 3 (ICU-3).  See the April 25, 2009 private emergency nursing record.  During his hospital stay, the Veteran's treatment consisted of intravenously administered medication.  It was also noted that he suffered from a left bundle branch block, mild coronary artery disease with 50% distal LAD lesion, episodes of atrial fibrillation, asthma on albuterol, gastroesophageal reflux disease (GERD), hyperlipidemia, hypertension, and sleep apnea.  See the April 2009 private consultation record.  On April 27, 2009, the Veteran was discharged from the private hospital.  

In a July 2009 decision, the VAMC conceded that the Veteran's treatment was under emergency circumstances, and paid for his emergency inpatient treatment at the private hospital for April 25, 2009.  For the remaining two days of treatment at Canton-Potsdam Hospital, the VAMC determined that that the Veteran's condition had stabilized sufficiently for transfer to a VA medical facility, which was feasibly available.  A VAMC Chief of Staff determined that the Veteran's heart rate was controlled in the emergency department with medication, and he remained with a stable ventricular rhythm until his discharge.  See the February 2012 VA opinion.  Thus, the dispute herein is with the denial of payment for services from April 26, 2009 to April 27, 2009.  In his January 2010 substantive appeal, the Veteran states that he was told by a physician at Canton-Potsdam Hospital that he was not in stable condition and argues that he could not have been transferred to a VA medical facility safely.  

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.  

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; 

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment. 

The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991). 

At the outset, the Board notes that the Veteran has not alleged that VA contracted with such facility for the Veteran's medical treatment, and there is no indication that VA authorization was obtained prior to his admission, or within 72 hours thereafter, for the medical services provided to the Veteran.  Accordingly, the Board finds that prior authorization for the private medical treatment received from April 26, 2009 to April 27, 2009, was not obtained.  Thus, the issue on appeal must be decided in light of the requirements for payment for medical expenses incurred without prior authorization from VA.  

The Board initially finds that the Veteran does not qualify for payment for medical expenses under the provisions provided by 38 U.S.C.A. § 1728.  Under such provisions, the law requires that the care be rendered for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating a service-connected disability, any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training.  In the instant case, the Veteran is not service-connected for any disabilities; therefore, he was not treated for a disability associated with a service-connected disability.  He is also not in receipt of a total disability rating or a participant in vocational rehabilitation.  Therefore, the Board finds that the provisions of 38 U.S.C.A. § 1728 are not applicable in the instant case.  

However, the Board finds that the Veteran is entitled to payment of medical expenses under the provisions of 38 U.S.C.A. § 1725.  Specifically, Canton-Potsdam Hospital is a facility that provides emergency services, and when the Veteran sought treatment at such facility on April 26, 2009 and April 27, 2009, it was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  There is also no indication that the Veteran is not presently enrolled in the VA healthcare system, and he is liable to Canton-Potsdam Hospital for the treatment provided is not covered by any other insurance, was not treated as a result of an accident or work-related injury, and is not eligible under 38 U.S.C.A. § 1728.  The Board further finds that a VA or other Federal facility or provider was not feasibly available for the duration of the Veteran's hospitalization from April 26, 2009 to April 27, 2009.  

As mentioned above, the VAMC initially denied the Veteran's claim on the basis that after April 25, 2009, the Veteran was deemed stabilized and able to be transported to a VA facility.  Additionally, a VAMC Chief of Staff concluded in a February 2012 medical opinion that after receiving medication intravenously, he was considered "stable" with a stable ventricular rhythm.  Although the Board acknowledges the February 2012 VA medical opinion, there is no medical report of record from Canton-Potsdam Hospital indicating that the Veteran was deemed stable.  To the contrary, the available private medical records show that the Veteran was admitted to the hospital, specifically the ICU, for uncontrolled atrial fibrillation and remained there until his discharge.  

Accordingly, the Board concludes that the Veteran's treatment beyond the initial emergency evaluation on April 25, 2009, was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  38 C.F.R. § 1725(d).  As such, payment of the Veteran's medical expenses from April 26, 2009 to April 27, 2009, under 38 U.S.C.A. § 1725 is warranted, and the appeal is granted.  



ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Canton-Potsdam Hospital in Potsdam, New York, from April 26, 2009 to April 27, 2009, is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


